Citation Nr: 1642367	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-20 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, schizophrenia, posttraumatic stress disorder (PTSD), and anxiety disorder, to include as secondary to military sexual trauma (MST). 

2. Entitlement to service connection for schizophrenia, claimed as an acquired psychiatric disorder, to include paranoid schizophrenia, schizophrenia, PTSD, and anxiety disorder, to include as secondary to MST.

3.  Entitlement to service connection for erectile dysfunction, claimed as sexual dysfunction, to include as secondary to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 27, 1976, to January 19, 1977. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for PTSD, anxiety disorder, and sexual dysfunction.  

The Veteran has filed claim of entitlement to service connection for an acquired psychiatric disorder since 1989.  The last final decision as to this issue was an October 2005 Board decision that determined that there was no new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for schizophrenia.  

The Veteran filed a July 2010 claim of entitlement to service connection for schizophrenia and anxiety disorder, giving rise to the March 2011 rating decision on appeal.  It appears that the RO took such claim to include a claim of entitlement to service connection for PTSD.  While the Veteran submitted a July 2010 statement withdrawing his claim of entitlement to service connection for schizophrenia, it remains that the Veteran has been diagnosed with schizophrenia during the course of the appeal and his intention as to seeking service connection for psychiatric symptoms that he believes are due to service is clear.  His attorney, in an October 2016 statement, captioned the Veteran's claim as entitlement to service connection for schizophrenia, claimed as PTSD.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the claim of entitlement to service connection for an acquired psychiatric disorder is in essence the same claim last finally denied by the Board in its October 2005 decision and requires new and material evidence.  

The issue of entitlement to service connection for erectile dysfunction, claimed as sexual dysfunction, to include as secondary to service-connected schizophrenia, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2005 decision, the Board determined that there was no new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for schizophrenia; the Veteran did not appeal.

2. Additional evidence has been received since the October 2005 Board decision that relates to unestablished facts necessary to substantiate the previously denied claim of entitlement to service connection for schizophrenia, now captioned as a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, schizophrenia, PTSD, and anxiety disorder, to include as secondary to MST.

3. The Veteran has experienced psychiatric symptoms, symptoms diagnosed during the appeal as schizophrenia, continuously since service.


CONCLUSIONS OF LAW

1. The October 2005 Board rating decision that determined that there was no new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for schizophrenia is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).

2. The criteria are met for reopening the claim of entitlement to service connection for schizophrenia, now captioned as a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, schizophrenia, PTSD, and anxiety disorder, to include as secondary to MST.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.156, 3.159 (2015).

3. Schizophrenia was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118.  

The relevant evidence of record at the time of the October 2005 Board decision included the Veteran's claim and his related statements, and his service, VA, and private treatment records.  Evidence added to the record since that time includes the Veteran's claim and related statements, as well as statements from family and friends on his behalf.  Also added are his VA treatment records and report of a February 2011 VA examination, and an October 2016 private etiological opinion.  

The private etiological opinion that the Veteran's schizophrenia was incurred during service and has continued to the present is new and material evidence, as such was not previously before decision makers and relates to an unestablished fact necessary to substantiate the claim.  The claim is reopened, and as discussed above, captioned as a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, schizophrenia, PTSD, and anxiety disorder, to include as secondary to MST.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
 § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Psychosis, to include schizophrenia, is listed as such chronic conditions under 38 C.F.R. §§ 3.309(a), 3.384.  Such may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a December 2011 statement, and in other statements of record, the Veteran asserts that his current psychiatric symptoms are related to service.  He asserted that on his way to mealtime he was sexually assaulted by two men.  He reported that when he returned to his barracks, he believed that his commanding officer suspected something had happened.  The Veteran reported that he denied any assault and when asked if he wanted to leave service, he agreed.  He reported that he never discussed the assault and was skittish and then angry and bitter over the years.  

In a July 2010 statement, the Veteran reported that he was ashamed over his MST and did not tell anyone and wanted to leave the service.  He asserted that upon discharge he was "mentally and emotionally a wreck" and was afraid to leave his house and abused his family member's pain medication.  He reported panic attacks and nightmares that have continued to the present.  In another July 2010 statement, the Veteran reported that after the MST, he suffered a nervous breakdown, and such was the main reason he wanted to leave service, as he was not in his right mind.  He reported that he signed his separation papers quickly and that his symptoms have never gone away and continue to the present. 

In a September 2016 statement, the Veteran's sister wrote that the Veteran was a normal child, and after service he developed some type of mental problem, as he became withdrawn, irritable, and would rarely leave his house.  She asserted that such symptoms continue to the present. 

The Veteran's service treatment records dated in January 1977 indicate that he was referred to the aptitude board for nervousness and was evaluated as unable to acclimate to the stresses and discipline of recruit training, was characterized as being frightened by military authority, presented as immature and without motivation to attempt to succeed, had failed to adapt to training satisfactorily, and appeared overwhelmed by authority.  He was considered functionally inadequate to succeed and was administratively discharged without mental or physical disability.  

It appears that the Veteran has been diagnosed with schizophrenia from 1991 to the present, by both private and VA treating professionals.  During VA treatment in September 1988 and June 1989 for substance abuse, the Veteran denied current or past psychiatric problems.  During VA treatment in December 1992, the treating professional diagnosed the Veteran with schizophrenia and reported that the Veteran was had in-patient treatment for substance abuse, with numerous prior admissions, and that his mental and emotional problems, to include depression and irritability, began during service when he could not cope.  In a May 1994 statement, prior to revealing that he incurred a MST, the Veteran reported that he believed that he suffered a nervous breakdown during service, that he remembered hearing voices and was very depressed and nervous and sought help.  He asserted that the voices had not stopped.  During VA treatment in November 2004 and January 2007, the Veteran reported pre-service substance use. 



On VA examination in February 2011, the Veteran reported his MST and relevant history, including incurring child abuse and turning to substance abuse after the MST.  The examiner reported that there was "PTSD second to MST not found" and noted that the diagnostic criteria were not met.  The examiner cited discrepancies in the record as to the onset of substance abuse, specifically, that the Veteran had reported both that he used illegal substances prior to service and that he used illegal substances to cope with his MST after service, and also that the Veteran denied MST in the past.  

In an October 2016 private etiological opinion, the examiner, based on interview of the Veteran and review of the claims file, opined that the Veteran's schizophrenia more likely than not began during service and continued interrupted to the present. She provided recitation of supportive medical documentation, in essence, her rationale for her opinion, including notation of his in-service problems with adapting and handing stressful situations, his feeling nervous and overwhelmed by authority, and his characterization as functionally inadequate to succeed in service.  She noted his VA treatment records dated from 1998 to 2013 which included diagnoses of schizophrenia and the Veteran's complaints of psychiatric symptoms and his statements that he was too ashamed to report his MST, as well as his reports of pre-service and post-service substance abuse and/or use.  The examiner also considered the Veteran's statements that he returned home from service a "mental and emotional wreck" and that his symptoms, including hearing voices, panic attacks, nightmares, and depression, have continued to the present.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In this case, the Board finds the October 2016 private opinion to be the most probative etiological opinion of record.  Such was based on a review of the claims file, a history provided by the Veteran, and his lay statements.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no other competent opinion in the record to refute these findings or to otherwise suggest that the Veteran has not experienced continuous symptoms of schizophrenia from the time of separation from service to the present.  
It appears that the VA examiner, in February 2011, did not consider the Veteran's long-standing history of psychiatric symptoms and instead provided a negative etiological opinion on the basis that the Veteran did not report his MST for many years and that he had reported both that he used illegal substances to cope with his MST after service and that he had a history of pre-service substance abuse and/or use.  The Board finds such to be inadequate reasoning.  Gabrielson, 7 Vet. App. 36.

The Veteran is competent to report that he experienced psychiatric symptoms during and since service, including hearing voices, nervousness, fear, anxiety, panic attacks, depression, and nightmares.  The Board has considered that he has offered inconsistent statements as to his pre-service and post-service substance abuse and/or use, that he denied MST, and that he denied prior psychiatric problems during VA treatment in the late 1980's.  The Board finds that it is possible both that the Veteran indeed used illegal substances prior to service and that he used illegal substances after service to cope with his psychiatric symptoms.  Such reports do not render him not credible.  Inconsistencies regarding an admission of pre-service substance use, prior psychiatric problems, or an admission of MST are inconsistencies that should be considered along with his reported shame and guilt, as well as his homelessness and substance abuse problems.  The Board, resolving all doubt in favor of the Veteran, finds that he is credible as to his in-service and post-service psychiatric symptoms.  Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159(a)(2).  

In sum, of record is evidence of psychiatric symptoms during and since service and a probative private etiological opinion that the Veteran's schizophrenia more likely than not began during service and has continued interrupted to the present.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds, resolving all doubt in favor of the 

Veteran, that service connection for schizophrenia is warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, schizophrenia, PTSD, and anxiety disorder, to include as secondary to MST, is reopened.

Service connection for schizophrenia is granted. 


REMAND

The Veteran seeks service connection for erectile dysfunction, claimed as sexual dysfunction.  

VA treatment records dated in May 1993 indicate that the Veteran complained of impotence for five months, and was diagnosed with erectile dysfunction, second to his prescription medication.  It is not clear the medications that the Veteran was taking at that time, and for which conditions such medication was prescribed.  VA treatment records dated in January 2005 indicate that the Veteran was being treated for erectile dysfunction. 

On remand, the AOJ should send the Veteran sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice as to claim on a secondary basis and obtain and associate with the claims file the Veteran's updated VA treatment records, as his most recent records available for review are dated in June 2014.

On VA examination in February 2011, the examiner opined that there was no evidence to suggest that any sexual dysfunction was due to MST as the Veteran denied MST on prior occasions and was inconsistent in his reports of pre-service and post-service substance use and/or abuse.  Such is an inadequate opinion.  On remand, the AOJ should afford the Veteran a VA examination in order to determine the etiology of his erectile dysfunction, considering his now service-connected schizophrenia and the prescription medication used to treat his psychiatric symptoms. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice as to his claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected schizophrenia.  

2. Make arrangements to obtain and associate with the Veteran's claims file his VA treatment records dated since June 2014. 

3. Then, afford the Veteran a VA examination with an appropriate examiner to determine the etiology of his erectly dysfunction.  All indicated tests and studies should be completed.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's erectile dysfunction is etiologically related to service, including consideration of his claimed MST and nervousness and fear noted in service during his administrative discharge.


(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction was caused by his service-connected schizophrenia, including consideration of any medication prescribed to treat his psychiatric symptoms, regardless of diagnosis.

(b) In a clear and separate response, the examiner should also opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected schizophrenia, including consideration of any medication prescribed to treat his psychiatric symptoms, regardless of diagnosis.

The claims file, to include a copy of this Remand, should be made available to the examiner for review, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state and also explain why an opinion cannot be provided, as merely stating this will not suffice.

 4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


